— Appeal from a decision of the Workmen’s Compensation Board, as amended, filed November 8, 1974. The sole issue on this appeal is whether there is present in the record substantial evidence to support the finding that claimant’s present disability is causally related to an industrial accident of June 15, 1970. His original injuries were to the low back and awards were made and the case was closed. His present disability is founded upon a conversion hysteria and, while there is no disagreement but that the claimant is presently totally disabled, there is conflicting medical evidence whether that disability is related to accidental injury. In our view there is present in this record substantial evidence to support an award for a conversion hysteria causally related to an accident. The medical history subsequent to the lumbar myelogram on September 14, 1970 establishes that claimant suffered a severe reaction to that test followed by a prolonged hospitalization. On March 22, 1972, the attending neurosurgeon found claimant totally disabled and causally related that disability to.the accident of June 15, 1970. He reiterated that conclusion in a report dated October 23, 1973. A neuropsychiatrist testifying on behalf of claimant stated that in his opinion the prolonged treatment of the claimant beyond its normal range solidified the conversion hysteria which resulted from the original trauma. Essentially what is presented for review is a conflict in the medical evidence which, while somewhat complicated by the conversion feature of claimant’s disability, falls within the fact-finding powers of the board in determining an issue of medical causality (Matter of Trgo v Harris Structural Steel Corp., 13 AD2d 856). Decision affirmed, with costs to the Workmen’s Compensation Board. Greenblott, J. P., Kane, and Koreman, JJ., concur; Larkin and Reynolds, JJ., dissent and vote to reverse in the following memorandum by Larkin, J.